DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 3/11/2022.
This amendment and applicant’s arguments has been fully considered and entered by the Examiner.
Claims 21-24,27-28, 30-43 are subject to examination.  Claims 1-20, 25, 26, 29 are cancelled.  Claim 43 is newly added claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 22, 23, 27, 28,  30, 31, 32, 34, 36,  37, 38, 39 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/2/9, 6, 1, 4, 8, 1, 6, 1, 4, 16, 16, 19, 16 respectively,  of U.S. Patent No. 9,832,157 (hereinafter ‘157 patent) further in view of Sterns et al. U.S. Patent Publication # 2015/0100412 (hereinafter Sterns)
The instant application and ‘157 patent contains similar subject matters as follows: “ A method for providing a notification of events, comprising: receiving product data corresponding to a product; storing the product data; receiving updated product data corresponding to the product; determining whether the updated product data triggers a trigger parameter from a set of pre-defined trigger parameters associated with the product; based on determining the updated product data triggers the trigger parameter, automatically generating a dynamic message that includes: information about the product; and information corresponding to the updated product data that triggered the trigger parameter; automatically transmitting the dynamic message to a recipient over a social communication medium for display on a computing device associated with the recipient.”
‘157 Patent does not teach receiving interaction information associated with the dynamic message, the interaction information for determining an effectiveness of the dynamic message.
Sterns teaches automatically transmitting the dynamic message to a recipient over a social communication medium (i.e. sending plurality of messages via social media messages)(Paragraph 126, 144) for display on a computing device associated with the targeted recipients (i.e. displaying “happy” image at a tope of message)(Paragraph 126, 144, 150-151); receiving interaction information associated with the dynamic message (i.e. during message campaign a respective message with plurality of features), the interaction for determining an effectiveness of the dynamic message (i.e. determining effectives of advertisements)(Paragraph 150-152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sterns’s teaching in ‘157 Patent’s teaching to come up with receiving interaction information for determining an effectiveness of the dynamic message. The motivation for doing so would to compare the respective feature in the arrangement to see the effectiveness of the advertisement identified as value-oriented advertising with advertisements identified as quality-oriented advertisements.  
The instant application contains similar subject matter for Claim 21, 22, 23, 27, 28, 30, 31, 32, 34, 36,  37, 38, 39 respectively as ‘157 patent subject matter recited in claims 1/2/9, 6, 1, 4, 8, 1, 6, 1, 4, 16, 16, 19, 16 respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  21-24, 26-28, 30-31, 33-38, 39-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killoran et al. U.S. Patent Publication # 2013/0046654 (hereinafter Killoran) in view of Bal et al. U.S. Patent Publication # 2010/0010822 (hereinafter Bal) further in view of Sterns et al. U.S. Patent Publication # 2015/0100412 (hereinafter Sterns)
With respect to claim 21, Killoran teaches a method for providing a notification of events, comprising: 
-receiving product data (Fig. 3, location, date, time etc. or title of the product, description of the product, cost, etc.)(Paragraph 36) corresponding to a product (i.e. movie, spa service, theater event, etc. )(Paragraph 36, 39, 42-43)
-storing product data (i.e. e-commerce database storing information that includes identifier of the product, title of the product, an identifier, a cost of the product, date on which the product is available, e.g. concert tickets at this price etc.)(Paragraph 36);
-receiving updated product data corresponding to the product (i.e. updated information regarding the product that the user has been tracking which also may be movie tickets, available number of tickets for movie at a particular location, data, and/or time are becoming low and providing the option to purchase immediately or price change of the first item which is ticket to hunger games) (Paragraph 24, 31, 44, 49)
-determining whether the updated product data triggers (i.e. change to the price of first item ticket to the movie hunger games) a trigger parameters from a set of trigger parameters (i.e. on a watch list parameters)(Fig. 6, 7) (Paragraph 44, 46, 49)
-based on determining the updated product data triggers, the trigger parameter, automatically generating a dynamic message (i.e. emailing the watchlist with changes on the selected period basis or upon changes) (Fig. 7)(Paragraph 48-49) that includes: information about the product (Fig. 7)(Paragraph 49); and information corresponding to the updated product data that triggered the trigger parameter (Fig. 7 element 706 price change)(Paragraph 49) and automatically transmitting the dynamic message to recipient for display on a computing device associated with the recipient (i.e. emailing the watchlist to the user and his friends) (Paragraph 47, 48, 52-53)
Although Killoran teaches automatically transmitting the dynamic message to recipient to his friends for display on a computing device associated with the recipient (Paragraph 47-49, 52-53)(as explained above) does not explicitly teach a social communication medium.
Bal teaches receiving product data corresponding to a product (i.e.  advertisement include objective information provided by a promoter of the product) (Paragraph 26-27); storing the product data (i.e. data structure contains first data section which contains objective information describing a product provided by a promoter of the product)(Paragraph 26-27); 
-determining whether the product data triggers at least one trigger parameter from a set of defined trigger parameters (i.e. user providing rating of the product or their own experiences with the product)(Paragraph 26-27, 29, 39); based on the determining the product data triggers the trigger parameter, automatically generating a dynamic message that includes: information about the product (i.e. providing proportionate share of positive and negative information about the product) (Paragraph 29, 31, 38-39); and information corresponding to the updated that triggered the at least one trigger parameter (Paragraph 29, 31, 38-39, 48-55); and automatically transmitting the dynamic message to a recipient over a social communication medium (Paragraph 29-30, 39-40) for display on a computing device associated with the targeted recipients (i.e. user can inform others users of their dissatisfaction with the subject of the advertising by adding comments and ranking) (Paragraph 36-38)
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to implement Bal’s teaching in Killoran’s teaching to come up with automatically transmitting the dynamic message to a recipient over a social communication medium.  The motivation for doing so would be so the user friends would know if the user purchased tickets, therefore, user’s friends can also join watch the concert or event together.
Killoran and Bal does not explicitly teach receiving interaction information associated with the dynamic message, the interaction information for determining an effectiveness of the dynamic message.
Sterns teaches automatically transmitting the dynamic message to a recipient over a social communication medium (i.e. sending plurality of messages via social media messages)(Paragraph 126, 144) for display on a computing device associated with the targeted recipients (i.e. displaying “happy” image at a tope of message)(Paragraph 126, 144, 150-151); receiving interaction information associated with the dynamic message (i.e. during message campaign a respective message with plurality of features), the interaction for determining an effectiveness of the dynamic message (i.e. determining effectives of advertisements)(Paragraph 150-152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sterns’s teaching in Killoran’s and Bal’s teaching to come up with receiving interaction information for determining an effectiveness of the dynamic message. The motivation for doing so would to compare the respective feature in the arrangement to see the effectiveness of the advertisement identified as value-oriented advertising with advertisements identified as quality-oriented advertisements.  
With respect to claim 22, Killoran, Bal and Sterns teaches the method of claim 21, Bal further teaches wherein the recipient has an existing relationship with a provider of the product (i.e. user’s history on website with each advertisements including purchasing of the product promoted on the website)(Paragraph 39, 41, 52-54)
With respect to claim 23, Killoran, Bal and Sterns teaches the method of claim 21, but Killoran further teaches wherein the product data comprises one or more of: a release date (Fig. 3 element date and time of the hunger games), an availability of the product(i.e. currently available location), past sales numbers of the product, and a forecasted number of sales of the product (Paragraph 39, 43).
With respect to claim 24, Killoran, Bal and Sterns teaches the method of claim 21, but Sterns further teaches wherein the dynamic message is a text message (Paragraph 144).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Stern’s teaching in Killoran and Bal’s teaching to come up with having dynamic message is a text message.  The motivation for doing so would be to send an advertisement about the product as well as sending a reminder about the product/service, therefore, the user can purchase the product/service.  
	With respect to claim 27, Killoran, Bal and Sterns teaches the method of claim 21, Killoran further teaches wherein the product is an event (Paragraph 24, 39)
	With respect to claim 28, Killoran, Bal and Sterns teaches the method of claim 21, Killoran further teaches wherein the set of trigger parameters is arranged in a hierarchical manner (Fig. 6 element 602, 604, 606, 608, 609, 610 ) (Paragraph 46-48)
With respect to claim 30, Killoran teaches a method, comprising:
-receiving information (Fig. 3, location, date, time etc. or title of the product, description of the product, cost, etc.)(Paragraph 36) about a product (i.e. service or event) that has been offered for sale on an online storefront (i.e. e-commerce website/system)(Paragraph 19-20)
-storing the information (i.e. e-commerce database storing information that includes identifier of the product, title of the product, an identifier, a cost of the product, date on which the product is available (e.g. concert tickets at this price etc.)(Paragraph 36);
-tracking changes to the information based at least in part on an interaction with the product on the online storefront (i.e. updated information regarding the product that the user has been tracking which also may be movie tickets, available number of tickets for movie at a particular location, data, and/or time are becoming low and providing the option to purchase immediately or price change of the first item which is ticket to hunger games) (Paragraph 24, 31, 44, 49)
 -determining whether the changes to the information cause activation of a trigger parameter from a set of predefined trigger parameters (i.e. change to the price of first item ticket to the movie hunger games)  comprising interval trigger parameters associated with the product  (i.e. on a watch list parameters and interval trigger being hourly, daily, weekly, or upon changes)(Fig. 6, 7) (Paragraph 44, 46, 49)
-based on determining the changes to the information causes activation of the trigger parameter, automatically generating a dynamic message (i.e. emailing the watchlist with changes on the selected period basis or upon changes) (Fig. 7)(Paragraph 48-49) that includes: details about the product (Fig. 7)(Paragraph 49); and information associated with the changes to the information that activated the trigger parameter (Fig. 7 element 706 price change)(Paragraph 49) and automatically transmitting the dynamic message to a set of recipients for display on a computing device associated with the recipient (i.e. emailing the watchlist to the user and his friends) (Paragraph 47, 48, 52-53)
Although Killoran teaches automatically transmitting the dynamic message to recipient to his friends for display on a computing device associated with the recipient (Paragraph 47-49, 52-53)(as explained above) does not explicitly teach a social communication medium.
Bal teaches receiving product data about a product (i.e.  advertisement include objective information provided by a promoter of the product) (Paragraph 26-27); storing the information (i.e. data structure contains first data section which contains objective information describing a product provided by a promoter of the product)(Paragraph 26-27); 
-tracking the information to determine whether the information cause activation of a trigger parameter (i.e. user providing rating of the product or their own experiences with the product) (Paragraph 26-27, 29, 39) the set of defined trigger parameters associated with the product (i.e. when the user provides information describing their experience with a product, a notice could be generated in the user’s activity feed)(Paragraph 29)
-based on determining the changes to the information causes activation of the trigger parameter, automatically generating a dynamic message that includes: details about the product (i.e. providing proportionate share of positive and negative information about the product) (Paragraph 29, 31, 38-39);
the information that activated trigger parameter (i.e. providing proportionate share of positive and negative information about the product) (Paragraph 29, 31, 38-39);
automatically transmitting the dynamic message to a set of recipients over a social media platform (Paragraph 29-30, 39-40) for display on a user interface associated with the social media platform (i.e. user can inform others users of their dissatisfaction with the subject of the advertising by adding comments and ranking) (Paragraph 36-38)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to implement Bal’s teaching in Killoran’s teaching to come up with automatically transmitting the dynamic message to a recipient over a social communication medium.  The motivation for doing so would be so the user friends would know if the user purchased tickets, therefore, user’s friends can also join watch the concert or event together.
Killoran and Bal does not explicitly teach receiving interaction information associated with the dynamic message, the interaction information for determining an effectiveness of the dynamic message.
Sterns teaches automatically transmitting the dynamic message to a recipient over a social communication medium (i.e. sending plurality of messages via social media messages)(Paragraph 126, 144) for display on a computing device associated with the targeted recipients (i.e. displaying “happy” image at a tope of message)(Paragraph 126, 144, 150-151); receiving interaction information associated with the dynamic message (i.e. during message campaign a respective message with plurality of features), the interaction for determining an effectiveness of the dynamic message (i.e. determining effectives of advertisements)(Paragraph 150-152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sterns’s teaching in Killoran’s and Bal’s teaching to come up with receiving interaction information for determining an effectiveness of the dynamic message. The motivation for doing so would to compare the respective feature in the arrangement to see the effectiveness of the advertisement identified as value-oriented advertising with advertisements identified as quality-oriented advertisements.  
With respect to claim 31, Bal teaches the method of claim 30, Bal further teaches wherein the determined set of recipients have an existing relationship with a provider of the product (i.e. user’s history on website with each advertisements including purchasing of the product promoted on the website)(Paragraph 39, 41, 52-54)
With respect to claim 33, Killoran, Bal and Sterns teaches the method of claim 30, but Sterns further teaches wherein the dynamic message is a text message (Paragraph 144).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Stern’s teaching in Killoran and Bal’s teaching to come up with having dynamic message is a text message.  The motivation for doing so would be to send an advertisement about the product as well as sending a reminder about the product/service, therefore, the user can purchase the product/service.  
With respect to claim 34, Killoran, Bal and Sterns teaches the method of claim 30, Killoran further teaches wherein the product is an event(Paragraph 24, 39)
With respect to claim 35, Killoran, Bal and Sterns teaches the method of claim 30, Killoran further teaches wherein the product is a service (Paragraph 24, 39)
With respect to claim 36, Killoran teaches a system, comprising: one or more processors; and a memory communicatively coupled to the one or more processors, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, comprising:
-receiving product data (Fig. 3, location, date, time etc. or title of the product, description of the product, cost, etc.)(Paragraph 36) associated with a product (i.e. movie, spa service, theater event, etc. (Paragraph 39, 42-43)
- identifying a  change (i.e. Fig. 6 element 606 element ” upon changes”) to the product data to that triggers a predefined trigger parameter (i.e. on a watch list parameters)(Fig. 6, 7) (Paragraph 44, 46, 49) associated with the product (i.e. price change of the first item which is ticket to hunger games) (Fig. 6, 7) (Paragraph 44, 46, 49)
-based on the predefined trigger parameter being triggered, automatically generating a dynamic message (i.e. emailing the watchlist with changes on the selected period basis or upon changes) (Fig. 7)(Paragraph 48-49) that includes: at least some of the product data (Fig. 7)(Paragraph 49); and information corresponding to the changes to the product data triggered the trigger parameter (Fig. 7 element 706 price change)(Paragraph 49), determining one or more recipient of the dynamic message (Fig. 6 element 609)(Paragraph 46-48) and automatically transmitting the dynamic message to one or more recipients for display on a computing device associated with the recipient (i.e. emailing the watchlist to the user and his friends) (Paragraph 47, 48, 52-53)
Although Killoran teaches automatically transmitting the dynamic message to recipient to his friends for display on a computing device associated with the recipient (Paragraph 47-49, 52-53)(as explained above) does not explicitly teach a social communication medium.
Bal teaches receiving product data associated with product (i.e.  advertisement include objective information provided by a promoter of the product) (Paragraph 26-27); 
identifying the product data that triggers a predefined trigger parameter associated with the product (i.e. user providing rating of the product or their own experiences with the product)(Paragraph 26-27, 29, 39); based on the predefined trigger parameter being triggered, automatically generating a dynamic message that includes: at least some of the product data (i.e. providing proportionate share of positive and negative information about the product) (Paragraph 29, 31, 38-39); and information corresponding to the product data that triggered the at least one trigger parameter (Paragraph 29, 31, 38-39, 48-55); and automatically transmitting the dynamic message to a the one or more recipients over a social communication medium (Paragraph 29-30, 39-40) for display on a user interface associated with the social media platform (i.e. user can inform others users of their dissatisfaction with the subject of the advertising by adding comments and ranking on the social ) (Paragraph 29-30, 36-40)
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to implement Bal’s teaching in Killoran’s teaching to come up with automatically transmitting the dynamic message to a recipient over a social communication medium.  The motivation for doing so would be so the user friends would know if the user purchased tickets, therefore, user’s friends can also join watch the concert or event together.
Killoran and Bal does not explicitly teach receiving interaction information associated with the dynamic message, the interaction information for determining an effectiveness of the dynamic message.
Sterns teaches automatically transmitting the dynamic message to a recipient over a social communication medium (i.e. sending plurality of messages via social media messages)(Paragraph 126, 144) for display on a computing device associated with the targeted recipients (i.e. displaying “happy” image at a top of message)(Paragraph 126, 144, 150-151); receiving interaction information associated with the dynamic message (i.e. during message campaign a respective message with plurality of features), the interaction for determining an effectiveness of the dynamic message (i.e. determining effectives of advertisements)(Paragraph 150-152).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sterns’s teaching in Killoran’s and Bal’s teaching to come up with receiving interaction information for determining an effectiveness of the dynamic message. The motivation for doing so would to compare the respective feature in the arrangement to see the effectiveness of the advertisement identified as value-oriented advertising with advertisements identified as quality-oriented advertisements.  
With respect to claim 37, Killoran, Bal and Sterns teaches the system of claim 36, but Killoran further teaches wherein the determination of the one or more recipients is based, at least in part, on one or more criteria associated with each recipient (i.e. delivered to user on a condition that one or more user’s friend has purchased tickets to a product) (Paragraph 47, 48, 50)
With respect to claim 38, Killoran, Bal and Sterns teaches the system of claim 36, but Sterns further teaches wherein the dynamic message is a text message (Paragraph 144).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Stern’s teaching in Killoran and Bal’s teaching to come up with having dynamic message is a text message.  The motivation for doing so would be to send an advertisement about the product as well as sending a reminder about the product/service, therefore, the user can purchase the product/service.  Haldeman teaches dynamic message is a text message (Paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Haldeman’s teaching in Killoran and Bal’s teaching to come up with having dynamic message is a text message.  The motivation for doing so would be to send an advertisement about the product as well as sending a reminder about the product/service, therefore, the user can purchase the product/service.  
	With respect to claim 39, Killoran, Bal and Sterns teaches the system of claim 36, but Killoran further teaches  wherein the product is at least one of an event and a service (Paragraph 24, 39)
	With respect to claim 40, Killoran, Bal and Sterns teaches the system of claim 36, but Killoran further teaches wherein the trigger parameter is defined by a provider of the product (Paragraph 48, 49)
	With respect to claim 41, Killoran, Bal and Sterns teaches the system of claim 36, but Killoran further teaches wherein the trigger parameter is associated with a time frame (i.e. availability of date and time)(Paragraph 43, 48-49)
With respect to claim 42, Killoran, Bal and Sterns teaches the method of claim 30, but Killoran further teaches wherein the interval trigger parameters are associated with a time frame  (i.e. availability of date and time)(Paragraph 43, 48-49)
With respect to claim 43, Killoran, Bal and Sterns teaches the system of claim 36, but Sterns further teaches further comprising instructions for providing the interaction information (i.e. campaign report which compares the effectiveness of advertisements) to a computing device associated with a provider of the product (i.e. providing the campaign report to campaign organizers to for use in selecting whether to advertise) (Paragraph 150)
Claims 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killoran in view Bal et al. U.S. Patent Publication # 2010/0010822 (hereinafter Bal) further in view of Sterns in view of Agarwal et al. U.S. Patent # 7,447,646 (hereinafter Agarwal)
With respect to claim 32, Killoran, Bal and Sterns teaches the method of claim 30, but Killoran teaches wherein the information includes comprising at least one of a calendared event.(Paragraph 43, 48, 49 )(Fig. 3 and 7) but does not teach sales numbers of the product for a given time period, an amount of the product remaining, a listing of a new product.
Agarwal further teaches wherein the information includes comprising at least one of sales numbers of the product for a given time period (column 5 lines 25-45), an amount of the product remaining  (column 5 lines 25-45), a listing of a new product (column 2 lines 19-28). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to implement Agarwal’s teaching in Killoran and Bal’s teaching to come up with having information including sales numbers of the product, amount of product remaining and a listing of new product.  The motivation for doing so would be to maintain inventory including popularity of the product in the database, therefore, the owner can place an order accordingly based on the sales.
Response to Arguments
Applicant's arguments filed 3/11/2022 are respect to newly added claim limitation, wherein the applicant’s arguments have been fully considered but deemed moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Event notification by Matas et al. U.S. Patent Publication # 2014/0136995 which teaches displaying a notification on a screen of the mobile device automatically and without any user input informing the user an event that has occurred recently.
	B). Method and system for facilitating electronic commerce by Tyagi et al. U.S. Patent Publication # 2014/0032376 which teaches selling or purchasing product or service via Internet by providing and connecting a server to the internet and creating one or more database in the server with which one or more users may register.  
	C).  Matas et al. U.S. Patent Publication # 2014/0136995 which notifies a user of an event that has occurred recently without user input.
	D).  Haldeman et al. U.S. Patent Publication # 2009/0274278.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453